DETAILED ACTION
This office action is in response to applicant's communication filed on 12/02/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the last Office Action, 
Claims 1 and 11 are amended
Claims 9 and 19 are canceled
Claims 1-8, 10-18 and 20 are now pending in this application.
The Applicant's remarks and amendments have been considered with the results that follow: 
The previously raised objections to claims are withdrawn in view of Applicant's amendments to the claims.
The previously raised 35 U.S.C. §103 rejections of claims are maintained, as Applicant’s arguments are not persuasive.
		
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
With respect to arguments on pages 8-10:
	The Examiner respectfully disagrees with the applicant’s arguments. Kramskaia discloses in paras [0107-108]: “...The match indicates that descriptor 301 concerns a business identified by unique identifier 00000001, and the match has a confidence code of 2... CC match 336 is the total number of those matches having a confidence code greater than or equal to threshold 313”, and further discloses how this CC match 336 data is utilized in paras [0110-112]: “In step 204, companies go through the entity matching process. In step 206, matched companies go to step 208. In step 210 unmatched records will get null scores”. This teaches that the CC match data is used to score entities and only entities with matched records are considered for further processing, which teaches the claim limitation, “in response to determining an amount of data components in a first set of data components for a first entity is less than a threshold amount, remove the first entity from the set of entities;”, under its broadest reasonable interpretation.  
	The examiner also notes that the claim limitation “remove the first entity from the set of entities” does not appear to affect the scope or functionality of the claim as a whole. For example, the examiner notes this claim limitation is extremely broad. The “set of entities” is an arbitrary group of entities that has some processing performed on it prior in the claim, namely defining subsets of entities from this set. The further processing in the claim all is done with respect to entities in the defined subsets and not in the “set”.  The examiner notes that the subsets do not necessarily include each entity in the set. Thus, it is unclear what “removing the first entity from the set of entities” is supposed to entail or how this affects the claim. As such, the claim language has a very broad interpretation which is covered by the cited portions of Kramskaia as discussed above. Further clarification would be helpful here in advancing prosecution.
	As such, the rejection of the claim is maintained.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 	obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kramskaia (US 2015/0149247 A1) in view of Chatterjee (US 2016/0162582 A1) and Williams (US 2015/0161636 A1).

Regarding claim 1,
Kramskaia teaches An entity ranking system, the system comprising: (para [0008]: “method and system for determining an entity's future commercial viability which comprises: ... (e) outputting a multidimensional viability rating comprising the viability score...”, “viability rating” of entity read on ‘entity ranking’)
a computing system in communication with, one or more domains, a plurality of data sources and one or more user computing devices in a networked environment, the plurality of data sources storing one or more databases associated with a plurality of entities, the computing system hosting an application, the computing system configured to: (para [0015]: “A computer system ...comprising: … an activity signal generator which aggregates the activity signal data using a plurality of data sources from multiple of businesses that are in business with an entity of interest; and a model generator which generates a viability score based upon a statistical model...”, “entity of interest” read on ‘entities’; FIG. 1A, paras [0070, 72]: “…System 100 includes (a) a computer 105, (b) data sources 145-1, and 145-2 through 145-N, collectively referred to as data sources 145, which are communicatively coupled to computer 105 via a network 150… Each of data sources 145 is an entity, organization, or process that provides information, i.e., data, about a business. Examples of data sources 145 include business registries, phone books…”, “business registries” read on ‘domains’; para [0080]: Computer 105 includes a user interface 110...”; “activity signal generator, model generator, user interface” read on ‘application’)
interface with one or more domains to identify a set of entities based on … a registry associated with the entities in the set; (para [0072]: “Each of data sources 145 is an entity, organization, or process that provides information, i.e., data, about a business. Examples of data sources 145 include business registries, phone books…”; While Kramskaia discusses “business registries” that commonly define a ‘taxonomy’, it does not expressly teach that entities are identified based on a taxonomy)
define subsets of entities from the set of entities based on classifications of the entities in the set; (para [0014]: “(d) assigning a company profile by segmentation to define and group the entity with other similar entities based on a number of features and which are, for example, defined in terms of size, years in business”; FIG. 3, para [0030]: “Data depth indicator:…A is assigned to businesses with the highest level of predictive data including complete business identity, extensive commercial trading activity..., and G is assigned to a business with the lowest level of predictive data including basic identity data only”; FIG.4, para [0031]: “Company profile: …where A is the largest, most established businesses Z is the smallest, youngest business.”; Also see paras [0034, 49-57])
query each subset of entities against one or more data sources from the plurality of data sources; (para [0015]: “… an activity signal generator which aggregates the activity signal data using a plurality of data sources from multiple of businesses that are in business with an entity of interest”; para [0030]: “Many data sources were used to define data depth indicator…”; para [0099]: “Matching, as used herein, means searching a data storage device for data, e.g., searching a database for a record, that best matches a given inquiry…” expressly discusses searching a database for a given entity)
in response to querying the subset of entities against the one or more data sources, ascertain a first set of data components for each entity in the subsets of entities from the one or more data sources; (para [0030]: “Data depth indicator: descriptive rating on a scale, for example, in the range between about A-M... A is assigned to businesses with the highest level of predictive data including complete business identity, extensive commercial trading activity, and comprehensive financial attributes, and G is assigned to a business with the lowest level of predictive data including basic identity data only… Many data sources were used to define data depth indicator...”; “business identity, commercial trading activity, financial attributes” read on ‘first set of data components’)
in response to determining an amount of data components in a first set of data components for a first entity is less than a threshold amount, remove the first entity from the set of entities; (para [0107-108]: “...aggregator 315 considers metadata 320 that falls within a period of time, i.e., a period 312, and, for each unique identifier maintains a total number of signals, and a total number of matches having a confidence code... CC match 336 is the total number of those matches having a confidence code greater than or equal to threshold 313.”, “unique identifier” corresponds to entity; “metadata 320” read on ‘data components’; para [0112]: “In step 204, companies go through the entity matching process. In step 206, matched companies go to step 208. In step 210 unmatched records will get null scores” teaches CC match data being used to score entities and only entities with matched records considered for further processing, and thereby teaches ‘...remove the first entity from the set of entities’ under its broadest reasonable interpretation; Also see paras [0098-106,109-110])
normalize each of the first set of data components for each entity in the subsets of entities; (para [0068]: “Weighting Strategy for Regression with Multiple Dependent Variables…  When multiple binary dependent variables are combined into one dependent variable using an "or" condition for example Overall bad=bad1 or bad2 or bad3. The bad definition with the highest bad rate will dominate and overshadow the others. In this application, the bad rate 1 =0.22%, bad rate 2=0.32% and bad rate 3=0.12%. Without a weight regression model it will be more accurate for bad 2 but less so for either bad 1 or bad 3”; Performing “weighting strategy” in view of paras [0069-70] provides for normalization)
...implement a ...inference to infer a score for each entity by ...(iii) generating the score for each entity in each of the subset of entities based on normalized values of the first set of data and identified values of the second set of data; (FIG.5: “Score, Rating”; para [0014]: “(e) outputting a multidimensional viability rating comprising the viability score, comparative viability score...”; paras [0035-38]: “... A viability rating uses statistical model building techniques including, but not limited to, segmentation analysis and subsequent regression analysis... use statistical probabilities to classify businesses into risk rating ranging...” teaches regression, statistical probabilities applied to infer a rating/score for each entity; para Viability rating utilize multiple data sources like business activity signals data (ASD) 160, detailed commercial payment experiences that capture month-to-month trends referred in this document as detailed trade 135 derived from the accounts receivable transactional payment data, UTC 129, and business reference data 140” teaches the score for an entity is generated based on a first set of data (“business reference data 140, accounts receivable data”) and second set of data derived based on the first set of data (such as, “detailed trade 135” derived from “accounts receivable data”, also taught in para [0075]); Further, while Kramskaia discusses “regression analysis” for which ‘Bayesian inference’ is a well-known technique (See Wood, “A Bayesian Treatment of Linear Gaussian Regression”, Dec 2009, cited on PTO-892 Notice of Reference Cited), it doesn’t expressly teach that ‘Bayesian’ methodology is used to infer a score)
derive a quantile for each entity based on the score; (TABLE 1: “Percent of Total” read on ‘quantile’; Also see paras [0065-68]) 
 rank each entity based on the quantile; and (FIG.5, para [0122]: “ In step 520, the Demographical Segment is assigned. In viability segment 522, the viability score and portfolio comparison are calculated based on the score points from viability score 516. Mapping of the score points to the rating value is conducted during the step 522 for both viability components. In 524, points for the data depth are mapped to the data depth rating. In step 526 records are adjusted based on the special categories, which may include, but are not limited to, the out of business or high risk case…In step 528, final viability rating is presented or outputted to the user”, “final viability rating” read on ‘rank’)

Kramskaia does not explicitly teach “…a taxonomy” 
However, Chatterjee teaches …a taxonomy (para [0046]: “Ontological relationship-In one embodiment, this term refers to naming and defining the types, properties, and interrelationships of the entities that exist for a particular domain of discourse…(e.g. taxonomy)”; para [0069]: “The vertical-specific module 58 enables the system 10 to synthesize results from a broad number of taxonomic domains (collections of things)…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kramskaia to incorporate the teachings of Chatterjee and enable Kramskaia to use a taxonomy to identify various characteristics of entities and understand the appropriate context for each entity (in Chatterjee, para [0069]).

While Kramskaia implicitly teaches quantifying what/how much data is available and/or unavailable about entities (paras [0014, 30, 57]) and applying regression, statistical probabilities to infer a rating/score for each entity based on available and derived data (paras [0035-38, 41]), it does not explicitly teach “...detect a failure to ascertain a second set of data components; implement a Bayesian inference... (i) computing a statistical probability for a possible set of values for each data component of the second set of data components based on the normalized first set of data components, (ii) identifying, for each data component in the second set, a value from the possible set of values with the highest statistical probability, and”
Williams teaches ...detect a failure to ascertain a second set of data components; (para [0031]: “The method may be one wherein step (ii) includes building a statistical model from historical prices, identifying missing quote candidates...”; para [0175]: “...Missing quotes can be inferred...” teaches detecting a failure to ascertain a second set of data components)
implement a Bayesian inference... (para [0122]: “...uses a machine learning approach called a 'naïve Bayes classifier' to produce a probabilistic model of fares, and that model is used to predict the unobserved fares”, paras [0147-148]: “Naïve Bayes classifier” and para [0186]: “Bayes posterior probabilities” teach Bayesian inference/classification techniques)
(i) computing a statistical probability for a possible set of values for each data component of the second set of data components based on the normalized first set of data components, (paras [0183-189]: “retrieve from a database a classifier trained for an extracted category ...extract all feature values from the quote candidate ...classify the candidate quote by: ...calculating Bayes posterior probabilities for each price range stored in classifier”; “feature values” read on normalized/weighted ‘first set of data components’, as taught in paras [0162-174]; “quotes / price range” read on ‘second set of data components’; )
(ii) identifying, for each data component in the second set, a value from the possible set of values with a highest statistical probability, and (para [0187-188]: “...choosing price range class with highest Bayes posterior probability ...attach price class to candidate quote”)
Kramskaia to incorporate the teachings of Williams and enable Kramskaia to apply Bayesian inference/ classification techniques to infer possible values for unknown data components and identify a value with the highest statistical probability, as doing so would enable not requiring the enormous data storage capacity needed to store results in advance for all possible queries (Williams, para [0015]).

Kramskaia does not explicitly teach “…generate a graphical user interface including a visualization of the ranking of each entity; and transmit the graphical user interface to at least one of the user computing devices to render the graphical user interface on a display of the at least one of the user computing devices”
However, Chatterjee teaches …generate a graphical user interface including a visualization of the ranking of each entity; and (para [0085]: “When a user submits a query to the opinion search engine 20, the system 10 performs computations to generate visual representations for a word cloud 198, pie charts 200 (by airline service, crew, entertainment, and food), a buzzrank trend 202, and a moodrank total 204, as representative of big data summary and real-time analysis of synthesized public opinions and sentiments for one or more of the selected entities (e.g., airline) in the query”; Also see para [0008])
transmit the graphical user interface to at least one of the user computing devices to render the graphical user interface on a display of the at least one of the user computing devices (para [0008]: “In response to a search query submitted through an opinion search bar, the opinion search engine processes the query to return an aggregated result in a transformed visual representation of the selected one or more entities, as well as public buzz, public mood, and other public sentiments on one or more related products, to the user's computer display”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kramskaia to incorporate the teachings of Chatterjee and enable Kramskaia to generate visual representations illustrating how multiple entities compare against each other based on a ranking or scores derived using a variety of data (such as “user sentiment”, in Chatterjee, para [0007]). Doing so would enable users to intuitively, effectively and quickly identify how entities compare against each other.

Regarding claim 2,
Kramskaia as modified by Chatterjee and Williams teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Kramskaia further teaches The system of claim 1, wherein the computing system is programmed to rank each entity with respect to each other entity in each subset (para [0028]: “predictive rating on a scale, for example, is in the range between about 1-9, where 1 is the lowest probability of going out of business or becoming inactive over a period of time, e.g., the next 12 months, compared to other businesses”; It is implicit that entities in each subset (“other businesses”) are ranked compared”) against each other; para [0063]: “…Providing both views allows of a better understanding of risk relative to the full universe of businesses…”).

Regarding claim 3,
Kramskaia as modified by Chatterjee and Williams teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Kramskaia further teaches The system of claim 1, wherein the computing system is programmed to rank each entity with respect to each other entity within the respective subset (para [0029]: “enabled to deliver models which compare viability of businesses within same commercial activity levels…”; It is implicit that entities within a subset (“businesses within same commercial activity levels”) are ranked/compared against each other; para [0063]: “…Providing both views allows of a better understanding of risk …relative to just those businesses within the same model segment”).

Regarding claim 4,
Kramskaia as modified by Chatterjee and Williams teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Kramskaia as modified by Williams further teaches The system of claim 1, wherein the statistical probability for the possible set of values is computed using a Bayesian Regression Model (in Kramskaia, para [0036-38]: “…A viability rating uses statistical model building techniques including, but not limited to, segmentation analysis and subsequent regression analysis… These statistical probabilities were developed using a statistical model development approach, a regression where the probability of an outcome, like going out of business or becoming dormant in the next 12 months, is observed through modeling of independent variables, predictors that capture this behavior...” teaches computing probability for possible values using regression techniques; in Williams, paras [0186-189]: “...calculating Bayes posterior probabilities for each price range stored in classifier” teaches computing probability for possible values using Bayesian techniques; Also see paras [0192-200])

Regarding claim 5,
Kramskaia as modified by Chatterjee and Williams teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Kramskaia as modified by Chatterjee and Williams further teaches The system of claim 4, wherein each of the normalized values of the first set of data components and the values of the second set of data components are assigned specified weights (in Kramskaia, para [0033]: “...The more predictive a data attribute, the more points assigned” teaches assigning a weight (“points”) to data attributes; in paras [0068-70]: performing “weighting strategy” provides for normalization; in Chatterjee, paras [0072-74]: “... have the system 10 normalize ( or transform) unstructured data from one unstructured format to structured data with a standard format...” teach normalizing different features/data components, which is implicit to be applicable to the first and second set of data components; Also see Williams, paras [0162-174]).
Kramskaia to incorporate the teachings of Chatterjee and enable Kramskaia to normalize data components, as doing so would enable data to be consistent or have the same format (Chatterjee, para [0072]).

Regarding claim 6,
Kramskaia as modified by Chatterjee and Williams teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Kramskaia does not teach “The system of claim 1, wherein the visualization includes one or more of a: pie chart, distribution chart, lists, and gauge charts”
However, Chatterjee further teaches wherein the visualization includes one or more of a: pie chart, distribution chart, lists, and gauge charts (para [0095]: “FIG. 18 is a graphical diagram illustrating one embodiment of the opinion search result which provide sentiment summaries, public buzzes and public moods for two entities”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kramskaia to incorporate the teachings of Chatterjee and enable Kramskaia to generate visual representations, such as a pie chart, illustrating how multiple entities compare against each other based on a ranking or scores derived using a variety of data Chatterjee, para [0007]). Doing so would enable users to intuitively, effectively and quickly identify how entities compare against each other.

Regarding claim 7,
Kramskaia as modified by Chatterjee and Williams teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Kramskaia further teaches The system of claim 1, wherein the computing system is programmed to receive an input associated with a selected entity of the set of entities, from the at least one user computing device (FIG. 1A, para [0080]: “User Interface (110) in Computer (105)”, “User interface 110 includes an input device…for enabling a user to communicate information and command selections to processor 115”; para [0121]: “corporate identity record is selected for scoring at module 502”).

Regarding claim 8,
Kramskaia as modified by Chatterjee and Williams teaches all the claimed limitations as set forth in the rejection of claim 7 above.
Kramskaia does not teach “The system of claim 7, wherein the visualization includes a first graphical representation of a score associated with the selected entity with respect to each entity in the set of entities and a second graphical representation of the score associated with the selected entity with respect to each entity in the subset of entities which includes the selected entity”
Chatterjee teaches wherein the visualization includes a first graphical representation of a score associated with the selected entity with respect to each entity in the set of entities and a second graphical representation of the score associated with the selected entity with respect to each entity in the subset of entities which includes the selected entity (para [0095]: “FIG. 18 is a graphical diagram illustrating one embodiment of the opinion search result which provide sentiment summaries, public buzzes and public moods for two entities. In the query box 252, a user may enter a query term which compares Southwest Airlines 284 with American Airlines 286. The opinion search engine 20 is configured to compute, process, and display the results with sentiment summaries, public buzzes, and public moods for both entities side by side, which may reveal the public opinions about the two airlines”, “FIG 18” read on ‘first graphical representation’; para [0095]: “FIG. 19A is a sample search result 300 for "air transportation". The result visual transformed page 300 displays the record type and the number of air transportation related documents found within the last 30 days on the production data storage aggregate 34”, “FIG 19A” read on ‘second graphical representation’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kramskaia to incorporate the teachings of Chatterjee and enable Kramskaia to generate variations of visual representations illustrating how multiple entities (with similar profile or belonging to a category) compare against each other based on a ranking or scores derived using a variety of data (such as user sentiment, in Chatterjee, para [0007]). 

Regarding claim 10,
Kramskaia as modified by Chatterjee and Williams teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Kramskaia further teaches The system of claim 1, wherein the one or more user computing devices execute an instance of the application (FIGS. 1A-1B, para [0015]: “activity signal generator, model generator, user interface” read on ‘application’ on user computing device (“Computer 105”); para [0085]: “Processing module 125 outputs results to user interface 110 and can also direct output to a remote device (not shown) via network 150”).

Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.



Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Claim 18 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

Claim 20 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145